Intersections Inc. 3901 Stonecroft Boulevard Chantilly, Virginia 20151 BY EDGAR November 8, 2011 Ms. Kathleen Collins Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, DC 20549 Re: Intersections Inc. Form 10-K for the Fiscal Year Ended December 31, 2010 Filed March 16, 2011 Form 10-Q for the Quarterly Period Ended June 30, 2011 Filed August 10, 2011 File No. 000-50580 Ladies and Gentlemen: Reference is made to your letter dated October 28, 2011, addressed to Michael Stanfield, in which you reviewed and had certain comments to the above referenced filings made by Intersections Inc. (the “Company”) with the Securities and Exchange Commission. This letter confirms a telephonic discussion of November 7, 2011 between myself and Melissa Kindelan, Staff Accountant, pursuant to which the Company requested an extension of the response date to the above mentioned letter to November 28, 2011. We appreciate the staff’s accommodation of our request. If you should have any questions, please contact the undersigned directly at (703) 488-1744. Very truly yours, /s/ Madalyn Behneman Madalyn Behneman Senior Vice President and Principal Accounting Officer
